                      Case 18-50929        Doc 16       Filed 11/14/18     Page 1 of 2

SO ORDERED.

SIGNED this 14th day of November, 2018.




                                  UNITED STATES BANKRUPTCY COURT
                                  MIDDLE DISTRICT OF NORTH CAROLINA
                                       WINSTON-SALEM DIVISION

   In Re:                                                           )
                                                                    )
                                                                    )
   PAUL MALCOLM RAHEIM                            SS# xxx-xx-3056   )    Case No: B-18-50929     C-13W
   BEBI SADIKA ISHMAEL                            SS# xxx-xx-9384   )
                                                                    )
                                   Debtors.                         )
                                                                    )

                                  ORDER CONFIRMING CHAPTER 13 PLAN

             The Plan under Chapter 13 of the United States Bankruptcy Code filed by the Debtors on September
   3, 2018, Docket No. 2, amended on October 9, 2018, Docket No. 12, (“Plan”) having been properly served on
   all creditors and other parties in interest; and

           After notice and opportunity for hearing, it having been determined the Plan complies with the
   requirements of 11 U.S.C. §1325; it is

            ORDERED that the Plan is confirmed.


                                              (END OF DOCUMENT)
Case 18-50929    Doc 16   Filed 11/14/18   Page 2 of 2




                PARTIES TO BE SERVED
                     PAGE 1 OF 1
                    18-50929 C-13W



 ALL PARTIES OF RECORD AS OF THE DATE OF THE ORDER
SHALL BE SERVED BY THE BANKRUPTCY NOTICING CENTER
